t c memo united_states tax_court arthur w rita c miller petitioners v commissioner of internal revenue respondent docket no 24308-05l filed date arthur w and rita c miller pro sese nancy c carver for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in catonsville maryland at the time they filed the petition in this case on or about date petitioners jointly filed a federal_income_tax tax_return tax_return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure estimated_tax payments of dollar_figure and tax due of dollar_figure when petitioners filed their return they paid only dollar_figure of the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law on date respondent made another assessment of an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law with respect to petitioners’ taxable_year on or about date petitioners filed an amended tax_return for their taxable_year petitioners’ amended return on date respondent processed petitioners’ amended return and abated tax for petitioners’ taxable_year in the amount of dollar_figure we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure as well as interest as provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on or about date petitioners jointly filed a tax_return for their taxable_year return petitioners’ return showed tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure when petitioners filed their return they did not pay the tax due shown in that return on date respondent assessed the tax of dollar_figure shown in petitioners’ return additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respec- tively and interest as provided by law we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest as provided by law accrued after date as petitioners’ unpaid liability respondent issued to petitioners the notice_and_demand for payment required by sec_6303 with respect to petitioners’ unpaid liability on date respondent sent to each petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioners’ taxable_year on the same date respondent sent to each petitioner a notice_of_intent_to_levy with respect to petition- ers’ taxable_year respondent received a signed receipt from each petitioner indicating that each petitioner received the notice_of_intent_to_levy with respect to petitioners’ taxable_year and the notice_of_intent_to_levy with respect to petitioners’ taxable_year on date in response to the respective notices of intent to levy with respect to petitioners’ taxable years and petitioners filed an offer-in-compromise with respon- dent petitioners did not file form request for a collec- tion due process hearing form with respondent in re- sponse to those respective notices nor did petitioners submit any other documents to respondent that could be construed as a request for a hearing with respondent’s appeals_office appeals_office with respect to the respective notices of intent to levy relating to petitioners’ taxable years and on date respondent rejected the offer-in- compromise filed by petitioners with respect to petitioners’ taxable years and on date respondent filed a notice_of_federal_tax_lien with respect to petitioners’ taxable years and on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioners’ taxable years and on date in response to the notice of tax_lien petitioners filed form petitioners’ form and requested a hearing with the appeals_office in petitioners’ form petitioners indicated that they did not agree with the notice of tax_lien that respondent had filed with respect to petitioners’ taxable years and petitioners attached a document to petitioners’ form that attachment stated in pertinent part the debt which is represented herein is unfair and inequitable extenuating circumstances exist there is an equal amount owed to us by the irs in the form of a credit that could satisfy this debt in full this credit in actuality represents an over assessment of taxes requiring payment up front in lieu of applying the credit against the debt creates a situation that would prevent us from ever recovering the credit overpay- ment also since mr miller is currently unemployed this lien seriously damages his credit and his ability to obtain suitable employment reproduced literally on date the settlement officer with the appeals_office settlement officer assigned to consider petitioners’ form with respect to the notice of tax_lien relating to petitioners’ taxable years and held a telephonic conference date telephonic conference with petitioners during that telephonic conference petitioners and the settlement officer discussed the exercise by petitioners of certain incen- tive stock_options iso and the effect of the alternative_minimum_tax amt on the tax consequences with respect to such exercise during the date conference petitioners agreed that they owe the tax due shown in petitioners’ return as amended by petitioners’ amended return and their return however petitioners claimed at that conference that the amt is unfair and that they are entitled to certain carryforward credits during the date telephonic conference the settlement officer discussed collection alternatives with peti- tioners and concluded that they had the ability to pay in full from retirement and other assets petitioners’ unpaid liabil- ity and petitioners’ unpaid liability during that confer- ence petitioners advised the settlement officer that they did not wish to submit another offer-in-compromise since respondent had rejected the one that they had previously submitted in response to the respective notices of intent to levy that they received with respect to their taxable years and petitioners further indicated to the settlement officer during the date telephonic conference that they did not wish to propose an installment_agreement the settlement officer told petitioners during that conference that she intended to research recent court cases addressing petitioners’ claim that the amt is unfair and that they are entitled to certain carryforward cred- its after the date telephonic conference the settlement officer considered petitioners’ claim to certain carryforward credits as part of that consideration the settlement officer learned that congress was considering proposed_legislation to address the iso amt situation but had not enacted any law to deal with that situation as part of the settlement officer’s consid- eration of petitioners’ claim to carryforward credits to their taxable years and she also reviewed the court’s opinion in 124_tc_165 affd 454_f3d_782 8th cir on date the settlement officer held a face-to- face appeals_office hearing with petitioners date hearing at that hearing petitioners and respondent discussed the proposed_legislation pending in congress that addressed the iso amt situation they exchanged views as to whether petition- ers would be able to submit an offer-in-compromise to respondent in which they would claim certain carryforward credits as set forth in that proposed_legislation and would request abatement for public policy reasons of the remainder of petitioners’ unpaid liability and petitioners’ unpaid liability petition- ers also requested at the date hearing that respondent abate the additions to tax and interest that respondent assessed with respect to their taxable years and the settle- ment officer informed petitioners that respondent was charged with enforcing the law as it was written and not as it was set forth in proposed_legislation on or about date the settlement officer who had been assigned to handle petitioners’ taxable years and was transferred to a managerial position as a result another settlement officer with the appeals_office second settlement officer was assigned to consider that matter the second settlement officer reviewed the administrative file relating to petitioners’ taxable years and and sent petitioners a letter dated date second settle- ment officer’s date letter the second settlement officer’s date letter stated in pertinent part i have been reassigned your collection_due_process cdp request regarding the filing of the notice_of_federal_tax_lien for the above referenced tax periods and i have thoroughly reviewed your file including all previous correspondences and administrative history records i am well versed in the amt iso issue as this is a widely debated issue now before congress i am also personally familiar with mr timothy carlson his coalition for tax fairness ctf and their proposed_legislation before congress h_r to enact retro- active changes to the application of amt for the thou- sands of individuals in your current situation however as you have been previously advised the irs has taken the position that we will not consider or accept an offer_in_compromise under the provisions of effective tax administration-public policy when the basis for the offer is that the imposition of the tax law specifically the amt is in and of itself unjust and inequitable our position has recently been upheld in the widely publicized speltz v commissioner case of which mr carlson and ctf were integrally in- volved where the court determined that the irs did not abuse its discretion in not accepting the speltz’s offer_in_compromise further stating that it is not the irs’ purview to override tax laws when they appear inequitable the ability to modify alter or eliminate tax laws rests solely with congress by your own admission you have sufficient resources to pay these outstanding liabilities but feel that you should not be required to do so the irs will not accept any offer from you under these circumstances the offer program was established to provide relief to those taxpayers who could not fully pay their tax obligations it was also designed to provide relief to those taxpayers who could fully pay their taxes but doing so would cause significant economic hardship neither of these situations has been demonstrated in your case ms colbert has previously advised you that the notice_of_federal_tax_lien filing will be sustained and i agree with that decision the tax was legally due and owing at the time the lien was filed as all legal and procedural requirements were met i believe that this action was proper although ms colbert indicated that she would consider possible abatements of penalties on your account i do not agree with this you have been assessed the fail- ure to pay penalty on both and because you have the ability to pay but are refusing to do so at this time i do not believe that you meet the criteria for relief of this penalty under reasonable_cause for you have also been assessed the estimated_tax penalty you did not make any estimated_tax payments as required_by_law due to your insufficient federal_income_tax withholding for the year you have provided no documentation to illustrate why you were unable to make the estimated payments therefore i again do not believe that you meet the criteria for relief of this penalty under the reasonable_cause provisions at this point i believe that we are at an impasse with your account appeals believes that you have the ability to fully pay your tax_liabilities but you have expressed that you do not want to fulfill this obliga- tion because you have provided no other alternatives on this account our only action at this time is to close your cdp request sustaining the lien filing and issuing the required notice_of_determination i will hold you account open for days from the date of this letter if you want to discuss any alternatives if i do not hear from you and or viable alternatives are not presented for review i will proceed with the formal closure of your account reproduced liter- ally on date petitioners sent a letter date letter in response to the second settlement officer’s date letter petitioners’ date letter stated in pertinent part we are seeking a settlement in good_faith we would like to clarify a few statements that were contained in the letter dated date you noted by your own admission you have sufficient resources to pay these outstanding liabilities but feel that you should not be required to do so we honestly stated up front that the only assets we had and still only have is the home we live in and our retirement ac- count we don’t have any bank accounts or stock or hidden treasures we paid the irs every available dollar we liquidated everything except the house and retirement to pay what we have so far the point that we are trying to convey is that it wouldn’t be fair to force us to take an irretrievable action selling our home to pay tax on a phantom liability you state that we did not demonstrate that it would cause significant economic hardship we believe that forcing us to sell the roof over our head is an economic hardship we were assessed taxes on profits we didn’t realize we were taxed on what you thought we would make in profit when we sold the stock that never happened we paid taxes on income we didn’t receive nowhere in your letter do you mention our dollar_figure credit that the irs owes us the only way anyone can generate credits is if you overpay taxes it’s like we are giving the government a tax-free loan the govern- ment gets to keep the full overpayment we’re forced to sell our home then we will be given back dollar_figure per year my husband is years old and i am we will never in our lifetime get back all the overpaid taxes we addressed our situation from day one with payments until we both lost our jobs we have been trying to work things out reasonably as subsequent tax years were filed a credit was generated meaning that we overpaid our taxes we are not asking you to modify alter or eliminate tax laws we are respectfully asking that realize that we have paid sufficient tax to cover our liability the only way to pay these phantom taxes is to sell our home if you ask us to sell our home and pay the taxes we will be overpaying our tax obligation we don’t believe that congress intended for this to happen this is really an accounting issue the credit gener- ated should offset the tax_liability reproduced literally at no time during the consideration by the appeals_office of petitioners’ form with respect to the notice of tax_lien relating to their taxable years and did petitioners provide form 433-a collection information statement for individ- uals or any other documentary_evidence relating to their finan- cial status or their financial situation at and after the respec- tive times their return and return were filed al- though collection alternatives were discussed at the appeals office’s consideration of petitioners’ form with respect to the notice of tax_lien relating to their taxable years and at no time during the appeals_office consideration of that matter did petitioners submit an offer-in-compromise installment_agreement or other collection alternative on date the appeals officer issued to peti- tioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated in pertinent part the filing of the notice_of_federal_tax_lien is sustained by the appeals_office at this time an attachment to the notice_of_determination stated in pertinent part type of tax period cdp_notice date cdp received summary and recommendation appeals has verified or received verification that applicable laws and administrative procedures have been met has considered all issues raised and has balanced the proposed collection action with the legitimate concern that such action be no more intrusive than necessary as required by sec_6330 the outstanding tax_liabilities of the miller’s are the result of self-assessed returns in which credits from withholding and estimated_tax payments were insuffi- cient to cover the amount of income_tax and alternative_minimum_tax on each return they are in full compli- ance for filing through tax_year and have no other outstanding liabilities than the ones at issue under this due process request the administrative file indicates that the miller’s have previously submitted several offers in compromise all of which have been denied citing that they have the ability to pay their taxes in full via equity in assets and future income potentials they have also been given the option of entering into an installment_agreement to resolve these liabilities but have chosen not to do so at the appeals level the miller’s participated in several teleconferences and a face-to-face conference as well as exchanged numerous correspondences with this office at no time during appeals consideration of this account did the miller’s present a viable alterna- tive to resolve their outstanding taxes the issues raised by the miller’s were as follows they requested relief from penalties and interest a review of the account tran- scripts indicates that they were assessed the failure to pay penalty for both years and the estimated_tax penalty for tax_year they did not however provide any documenta- tion to illustrate why they were unable to make sufficient estimated_tax payments for or why they were now unable to satisfy these liabilities they simply requested to have the penalties and associated interest removed from their account because they felt that they should not have to pay them as required_by_law they were advised that they did not meet the reasonable_cause criteria to abate the penalties and that there were no current irs initiatives to waive penalty and interest assessments on those individuals owing amt taxes they requested to have their future amt cred- its offset to pay the current outstanding liabilities they were advised that this is not legal under current tax law legislation and that neither the office of appeals nor any other operating division within the irs could negotiate such a settlement the miller’s raised no other pertinent issues other than to state that the application of the amt was unfair and inequitable and they should not be forced to pay taxes on this phantom income the miller’s have never provided financial information to appeals as requested by their own admission they have the resources to pay these taxes but feel that it would be unfair to make them use their equity in as- sets primarily their residence and a retirement ac- count to satisfy these debts as no viable options have been presented for consider- ation further appeals consideration of this account is not warranted the filing of the notice_of_federal_tax_lien is sus- tained by the appeals_office at this time reproduced literally in the petition that petitioners filed commencing the instant case petitioners alleged we respectfully request the release of the lien applied against us and the abatement of the associated penalty and interest sufficient taxes have been paid to cover our tax debt which is evidenced by the amt credit due us for dollar_figure that the irs currently holds discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir petitioners filed a response petitioners’ response to respondent’s motion in which they oppose the granting of that motion according to petitioners the significant issue of material fact which is not conceded is that the collection_due_process_hearing should have considered the penalty assessment the penalty waiver is justified because the estimated_tax penalties and failure to pay penalties were gener- ated as a result of faulty tax_advice petitioners raised the issue of propriety of assessment of the penalties at the cdp hearing it was an abuse_of_discretion for the cdp officer to decline to consider the penalty waiver request the case of bell t c no cited by respondent is applicable because it references challenge to the entire tax_liability a penalty abatement request may be processed by the service at any time and is in that respect materially different from a challenge to the underlying tax_liability the burden_of_proof for purpose of challeng- ing the penalty in the cdp hearing is not merely abuse_of_discretion the cdp officer should have developed the penalty waiver request the penalty may be waived in a situation where a taxpayer fails to properly report and pay the alternative_minimum_tax if the taxpayer relied on professionals as was the case here montgomery t c no the tax and interest assessments are not at issue in this case reproduced literally we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in that motion and the declaration and the exhibits attached thereto respondent has represented facts relating to the resolu- tion of respondent’s motion none of which petitioners dispute including the facts surrounding the mailing and the receipt by each petitioner of a final notice_of_intent_to_levy with respect to each of petitioners’ taxable years and petitioners do not dispute that respondent mailed such notices that peti- tioners received such notices and that petitioners failed to request an appeals_office hearing in response to such notices petitioners had an opportunity to challenge the respective underlying tax_liabilities for their taxable years and when each petitioner received a notice_of_intent_to_levy with respect to each of those years in response to such notices petitioners declined to request an appeals_office hearing instead they decided to file an offer-in-compromise with respon- dent nonetheless during the consideration by the appeals_office of petitioners’ notice of tax_lien with respect to petitioners’ taxable years and the settlement officer and the second settlement officer although not required to do so considered whether to abate the additions to tax under sec_6651 and sec_6654 that respondent assessed with respect to petitioners’ taxable_year and or their taxable_year as reflected in the attachment to the notice_of_determination upon which this case is based the second settlement officer concluded that petitioners had failed to establish reasonable_cause to abate such additions to tax an appeals officer may within such officer’s sole discre- tion consider issues that are precluded from consideration under sec_6330 however consideration of any such 2we reject petitioners’ position that a penalty abatement request is in that respect materially different from a challenge to the underlying tax_liability the court has held that the phrase underlying tax_liability in sec_6330 is a reference to the amounts that the commissioner assessed for a particular tax period 122_tc_1 what the court concluded in montgomery applies in the instant case petitioners’ underlying tax_liability con- sists of the amount that petitioners reported due on their tax_return along with statutory interest and penalties id pincite precluded issues does not allow the court to consider such issues in a case filed in response to a notice_of_determination 118_tc_572 sec_301 e q a-e11 proced admin regs a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 including the tax_liability reported in the return that such taxpayer filed 122_tc_1 in the instant case although petitioners did not receive a notice_of_deficiency they had the opportunity after they re- ceived the notices of intent to levy to dispute the additions to tax under sec_6651 and sec_6654 that respondent assessed they failed to do so on the instant record we find that petitioners may not challenge the existence or the amount of the underlying tax_liability for each of their taxable years and including any additions to tax that respondent assessed where the validity of the underlying tax_liability is not properly placed at issue the court will review the determina- tions of the commissioner of the internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioners’ taxable years and we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
